United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-2692
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

      Christopher A. Jefferson, also known as Big Al, also known as Big A

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                for the Western District of Missouri - Springfield
                                 ____________

                             Submitted: April 17, 2020
                             Filed: September 4, 2020
                                  [Unpublished]
                                  ____________

Before KELLY, WOLLMAN, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

      Christopher Jefferson pleaded guilty to one count of conspiracy to distribute
500 grams or more of methamphetamine. The district court1 imposed a 300-month


      1
      The Honorable M. Douglas Harpool, United States District Judge for the
Western District of Missouri.
sentence and a five-year term of supervised release. Jefferson appeals, arguing his
sentence was imposed in violation of the Eighth Amendment’s prohibition on cruel
and unusual punishment. The government moves to dismiss on the grounds of an
appeal waiver in the written plea agreement. Assuming without deciding that
Jefferson’s appeal falls outside of the waiver, we affirm.

       At sentencing, the district court determined, without objection, that Jefferson
qualified as a career offender under the Sentencing Guidelines and calculated a
Guidelines range of 360 months to life. Jefferson requested a ten-year sentence, the
statutory mandatory minimum, arguing that his criminal history was overstated in the
Guidelines calculation. The district court imposed a 300-month sentence, which
Jefferson argues is “disproportionately harsh in relation to his conduct and criminal
history” and thus in violation of the Eighth Amendment.

       Because Jefferson failed to raise this constitutional issue in the district court,
we apply plain error review. United States v. Humphrey, 753 F.3d 813, 818 (8th Cir.
2014). Under plain error review, Jefferson must show (1) an error, (2) that is plain,
and (3) that affects his substantial rights. United States v. Olano, 507 U.S. 725, 732
(1993). We will exercise our discretion to correct such an error only if it “seriously
affects the fairness, integrity or public reputation of judicial proceedings.” Id.
(cleaned up).

       The Eighth Amendment prohibits “sentences that are disproportionate to the
crime committed,” a principle that is “deeply rooted and frequently repeated in
common-law jurisprudence.” Solem v. Helm, 463 U.S. 277, 284 (1983). But
Jefferson has failed to show that his is “the rare case in which a threshold comparison
of the crime committed and the sentence imposed leads to an inference of gross
disproportionality.” United States v. Spires, 628 F.3d 1049, 1054 (8th Cir. 2011)
(quoting United States v. Scott, 610 F.3d 1009, 1017 (8th Cir. 2010)). Jefferson’s
sentence is undoubtedly long, as even the government concedes. But at 300 months,

                                          -2-
it is below the statutory maximum of life imprisonment, and below the calculated
Sentencing Guidelines range of 360 months to life imprisonment. See United States
v. Weis, 487 F.3d 1148, 1154 (8th Cir. 2007) (“It is rare for a term of years within the
authorized statutory range to violate the Eighth Amendment.”).

       Jefferson asserts nevertheless that the drug quantities attributed to him for
purposes of calculating his Guidelines range2 were “speculative” and based on the
suspect testimony of his coconspirators. He also points to the lack of violence
associated with his current conviction or with either of the prior drug trafficking
convictions that qualified him for career offender status under the Guidelines. The
district court addressed these arguments, which Jefferson raised in support of his
motion for a downward variance, and said the fact that “there were no guns or
violence associated with [Jefferson’s] conspiracy” was “a very strong positive” factor
in Jefferson’s favor. But it also concluded that Jefferson was “a kingpin of a big drug
conspiracy that operated for a long time and distributed a lot of drugs, damaging our
community.” In the end, recognizing Jefferson’s youth at the time of his prior
convictions, the district court imposed a sentence 60 months below the advisory
Guidelines range. See United States v. Garth, 929 F.3d 967, 969 (8th Cir. 2019)
(distribution of large quantities of controlled substances and recidivism are both
legitimate factors to consider when determining an appropriate sentence). Given this
fact-finding, we discern no plain constitutional error in the sentence imposed. And
Jefferson’s cursory argument that the First Step Act “implicates a new standard for
whether or not a sentence violates the Eighth Amendment” is not availing.

     Finding no plain error in the imposition of Jefferson’s sentence, we affirm the
judgment of the district court.
                       ______________________________

      2
      Jefferson’s offense level as determined under Chapters Two and Three of the
Guidelines was higher than the offense level as determined under Chapter Four. See
USSG § 4B1.1(b).

                                          -3-